Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, James P. Geiskopf, hereby certifies, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that 1. the annual report on Form 10-K of RedStone Literary Agents, Inc. for the year ended December 31, 2015 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of RedStone Literary Agents, Inc. March30, 2016 By: /s/ James P. Geiskopf James P. Geiskopf President, Treasurer, Secretary and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
